Citation Nr: 1543411	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  12-24 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability, and if so, whether the claim should be granted.

2.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to April 1977. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In December 2014, the Board remanded the appeal for further development.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The claims for service connection for low back and bilateral hip disabilities are addressed in the REMAND that follows the ORDER below.


FINDINGS OF FACT

1.  A rating decision issued in August 2004 denied an application to reopen the claim for service connection for a low back disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  The evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement to service connection for a low back disability has been presented.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2015).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

Entitlement to service connection for a low back disability was denied in a December 1983 rating decision based on the RO's determinations that the in-service low back disorder resolved without residuals and the Veteran's current low back disorder was unrelated to service.  Reopening of the claim was denied in an August 2004 rating decision based on the RO's determination that new and material evidence had not been received since the prior denial.  The Veteran was notified of the decision but did not appeal the decision or submit any pertinent evidence within the appeal period.  

Evidence added to the record after the expiration of the appeal period includes the Veteran's histories that he was told he "blew out a disc" during service, after the in-service injury.  The Board finds the history, which is presumed credible, is probative evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim.  Accordingly, reopening of the claim is in order.




ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a low back disability is granted.

REMAND

In the December 2014 remand, the Board directed the originating agency to obtain all outstanding VA treatment records, including those dated prior to September 2009.  Although VA treatment records were associated with the record after the remand, there remain no records dated prior to September 17, 2009.  It does not appear that the VA medical records dated prior to September 17, 2009, were requested and found unavailable.  Compliance with remand directives by the originating agency is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The appeal must again be remanded for compliance with the Board's remand directives. 

Furthermore, the Board has determined that the Veteran should be afforded another VA examination to determine the etiology of his current low back.  Although an opinion was obtained in 2012, the Board finds additional opinions are warranted based on the histories and medical statements subsequently associated with the record.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA treatment records dated prior to September 17, 2009.  

2.  Then, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all low back disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the physician.  Any indicated studies should be performed.

With respect to each low back disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during service or is otherwise etiologically related to the Veteran's active service.  

The rationale for the opinions must be provided, with discussion of the Veteran's history of low back and left leg symptoms during and since service.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Undertake any other indicated development.

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal is not granted to the appellant's satisfaction, issue a supplemental statement of the case to the appellant and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


